Wells, J.,
orally.—A question has suggested itself, whether the heirs should not be made parties; but we think the rightful parties are before the court. Where, as in this case, the executors have control of all the estate, no other parties need be introduced. Executors or administrators may discharge mortgages and surrender notes.
The only question then is, whether the bequest can be corrected by substituting “George Wood” for J. Wood.
Courts are often called upon to adjudicate as to devises and legacies, when there are several persons of the same name. Such cases present a latent ambiguity.
In this case, the complainant is not of the name, mentioned in the will. There is no latent ambiguity. It is a case of misdescription. Can the court inquire who was meant ? There is jurisdiction as to mistakes, as well in regard to wills as to other matters. The testimony makes it very apparent, that there was a mistake in the name, which ought to be corrected, and we consider that the power to do it exists in the court.

Prayer of the bill is allowed.